 



Exhibit 10.2
Assisted Living Concepts, Inc.
DIRECTOR TANDEM STOCK OPTION/STOCK APPRECIATION RIGHTS AWARD AGREEMENT
Director:
Number of Stock Options/SARs:
Grant Date:
Exercise Price:
     This Tandem Stock Option/Stock Appreciation Rights Award Agreement (the
“Award Agreement”) is entered into as of                     , between Assisted
Living Concepts, Inc. (“ALC”) and Director. In consideration of the mutual
promises and covenants made in this Award Agreement and the mutual benefits to
be derived from this Award Agreement, ALC and the Director agree as follows:
     THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS
AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION
PROVISIONS SET FORTH IN SECTION 17 OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME
BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT.
1. Definitions. Capitalized terms used in this Award Agreement that are not
defined in this Award Agreement have the meanings as used or defined in the
Assisted Living Concepts, Inc. 2006 Omnibus Incentive Compensation Plan (the
“Plan”). As used in this Award Agreement, the following terms have the meanings
set forth below:
     “Business Day” means a day that is not a Saturday, a Sunday or a day on
which banking institutions are legally permitted to be closed in the City of New
York.
     “Committee” means the Compensation/Nominating/Governance Committee of the
Board, or such other committee of the Board as may be designated by the Board
from time to time to administer the Plan.
     “Common Stock” means Class A common stock of ALC, par value $0.01 per
share.
     “Fair Market Value” means the closing market price per Share as reported on
the New York Stock Exchange (or other relevant exchange) on the applicable date
or, in the event there shall be no public market for the Shares on the
applicable date, the fair market value of the Shares as determined in good faith
by the Committee.
     “Share” means a share of Common Stock.
2. Grant of Award. This Award Agreement sets forth the terms and conditions of
an award (the “Award”) under the Plan to the Director as of the Grant Date of:
     a. Stock Options. The right and option (the “Stock Options”) to purchase up
to                      Shares at the Exercise Price per Share. Each Stock
Option is a Nonqualified Stock

1



--------------------------------------------------------------------------------



 



Option. Unless earlier terminated pursuant to the terms of this Award Agreement,
the Stock Options shall expire on the fifth anniversary of the Grant Date.
     b. Stock Appreciation Rights. Each Stock Option includes a stock
appreciation right (“SAR”) at the price per Share equal to the Exercise Price.
The SAR constitutes an unfunded and unsecured promise of ALC to deliver (or
cause to be delivered) to Director a whole number of Shares, cash or a
combination of Shares and cash at the time such SAR vests and is exercised, as
provided herein, equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR. Fractional shares will
not be delivered and the number of Shares to be delivered upon any exercise by
you of SARs subject to this Award shall be rounded down to the nearest whole
Share. The Committee has sole discretion to deliver such value in Shares, cash,
or a combination of Shares and cash. Until such delivery, Director has only the
rights of a general unsecured creditor and no rights as a stockholder of ALC.
Unless earlier terminated pursuant to the terms of this Award Agreement, the
SARs shall expire on the fifth anniversary of the Grant Date.
     c. Tandem Stock Option/Stock Appreciation Rights. An SAR with respect to a
Share shall vest, become exercisable, and terminate at the same times and under
the same terms as the Stock Option such Share is subject to. The exercise of a
Stock Option with respect to any Share shall cause the related SAR to
automatically terminate and the exercise of an SAR with respect to any Share
shall cause the related Stock Option to automatically terminate. Only one Stock
Option or one SAR, and not both, may be exercised with respect to any Share that
is subject to a Stock Option under this Award Agreement. The tandem Stock Option
and SAR rights with respect to a Share are referred to in this Award Agreement
as the “Stock Option/SAR.”
     d. Exercisability Subject to Time Vesting. Unless earlier terminated, the
Stock Options/SARs shall become exercisable as follows: one-third of the Shares
covered thereby (rounded up to the next whole Share) on                     , an
additional one-third of such Shares (rounded up to the next whole Share) on
                    , and the remainder of such Shares on                     ,
subject in each case to the prior termination of the Stock Option/SAR.
     e. Exercisability Upon Death, Disability or Change of Control.
Notwithstanding the foregoing, the Stock Options/SARs, to the extent
outstanding, shall become immediately vested and fully exercisable upon (a) a
Change of Control or (b) a Termination of Service due to death or Disability.
For purposes of this Award Agreement, Disability means permanent and total
disability as determined under ALC’s long-term disability plan applicable to
ALC’s Executive Officers. For purposes of this Award Agreement, Termination of
Service means the Director’s ceasing to be a member of the Board and ceasing to
be employed with, or to perform services for, ALC or any of its Subsidiaries or
Affiliates. A participant who has ceased being a member of the Board but who
continues to be employed by, or to perform services for, a Subsidiary or an
Affiliate shall also be deemed to incur a Termination of Service if (i) the
participant’s employment with, or performance of services for, ALC and any of
its Subsidiaries or Affiliates terminates or (ii), if the participant is
employed by a Subsidiary or Affiliate, the Subsidiary or Affiliate ceases to be
such a Subsidiary or an Affiliate, as the case may be, and the participant does
not immediately thereafter become an employee of, or service-provider for, ALC
or another Subsidiary or Affiliate. Temporary absences from employment because
of illness, vacation or leave of absence and transfers among ALC and its
Subsidiaries and Affiliates shall not be considered Terminations of Service.

2



--------------------------------------------------------------------------------



 



     f. Suspension or Termination of Stock Options/SARs. If at any time
(including after a notice of exercise has been delivered) the Committee,
including any administrator authorized pursuant to Section 3(e) of the Plan (any
such person, an “Authorized Officer”), reasonably believes that Director has
committed an act of misconduct as described in this Section, the Committee or
Authorized Officer may suspend the Director’s right to exercise any Stock
Option/SAR pending a determination of whether an act of misconduct has been
committed. If the Committee or an Authorized Officer determines Director has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to ALC, breach of fiduciary duty or deliberate disregard of ALC
rules resulting in loss, damage or injury to ALC, or if Director makes an
unauthorized disclosure of any ALC trade secret or confidential information,
engages in any conduct constituting unfair competition, or induces a customer to
breach a contract with ALC, neither Director nor his or her estate shall be
entitled to exercise any Stock Option/SAR whatsoever. In addition, if Director
is designated an “executive officer” by the Board and if the Committee
determines that Director engaged in an act of embezzlement, fraud or breach of
fiduciary duty during Director’s employment that contributed to an obligation to
restate ALC’s financial statements (“Contributing Misconduct”), Director shall
be required to repay ALC, in cash and upon demand, the Option Proceeds (as
defined below) resulting from the sale or other disposition (including to ALC)
of Shares issued or issuable upon exercise of a Stock Option or SAR if the sale
or disposition was effected during the twelve-month period following the first
public issuance or filing with the Securities and Exchange Commission of the
financial statements required to be restated. The term “Option Proceeds” means,
with respect to any sale or other disposition (including to ALC) of Shares
issued or issuable upon exercise of a Stock Option or SAR, an amount determined
appropriate by the Committee to reflect the effect of the restatement on ALC’s
stock price, up to the amount equal to the number of Shares sold or disposed of
multiplied by the difference between the market value per Share at the time of
such sale or disposition and the exercise price. The return of Option Proceeds
is in addition to and separate from any other relief available to ALC due to the
executive officer’s Contributing Misconduct. Any determination by the Committee
with respect to the foregoing shall be final, conclusive and binding on all
interested parties.
3. The Plan. This Award is made pursuant to the Plan, all the terms of which are
hereby incorporated in this Award Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern; provided, however, that, notwithstanding
the foregoing, it is understood that the provisions of Section 6(i)(vi)(D) of
the Plan, including but not limited to the concept of “negative discretion,”
shall not be applicable to the Stock Options/SARs.
4. Exercise of the Stock Options.
     a. Stock Options as to which the Director is vested, which have become
exercisable, and which have not terminated may be exercised by delivery to the
Secretary of ALC of a written or electronic notice, complying with the
applicable procedures established by the Committee or ALC, stating the number of
whole Shares to be purchased pursuant to this Award Agreement and the date on
which the Director wants to exercise the Stock Option and accompanied by payment
of the full purchase price of the Shares to be purchased.
     b. The full purchase price of the Stock Option (the Exercise Price
multiplied by the number of Stock Options exercised) shall be paid in cash, by
wire transfer, or by certified check or bank draft payable to the order of ALC,
by exchange of Shares of unrestricted Common Stock of ALC already owned by the
Director and having an aggregate Fair Market Value equal to the

3



--------------------------------------------------------------------------------



 



full purchase price, or by any other procedure approved by the Committee, or by
a combination of the foregoing.
5. Exercise of Stock Appreciation Rights. SARs as to which the Director is
vested, which have become exercisable, and which have not terminated may be
exercised by delivery to the Secretary of ALC of a written or electronic notice,
complying with the applicable procedures established by the Committee or ALC,
stating the whole number of SARs that are thereby exercised. Upon exercise, ALC
shall deliver to Director or Director’s legal representative, at the absolute
discretion of the Committee, either (i) the number of Shares (rounded down to
the nearest whole Share) (the “Number of Equivalent Shares”) equal to (x)
(A) the excess, if any, of the Fair Market Value per Share on the exercise date
over the Exercise Price per Share of the SAR, multiplied by (B) the number of
SARs being exercised pursuant to such notice, divided by (y) the Fair Market
Value per Share on the exercise date, (ii) cash equal to the Fair Market Value
per Share on the exercise date multiplied by the Number of Equivalent Shares, or
(iii) any combination of cash and Shares with an aggregate value equal to the
Fair Market Value per Share on the exercise date multiplied by the Number of
Equivalent Shares.
6. Expiration of Stock Options/SARs. Unless the Committee determines otherwise
and except as otherwise provided in Section 7, unexercised Options/SARs expire
(i) automatically on the date of your Termination of Service for Cause (as
determined according to Section 7(e) hereof) or (ii) 90 days after the effective
date of your Termination of Service for any reason other than Cause; provided
that any portion of the Stock Options/SARs that is not vested as of such
effective date ceases vesting and terminates immediately; and provided further
that all Options/SARs will automatically expire on the fifth anniversary of this
Award Agreement.
7. Termination of Service.
     a. If the Director incurs a Termination of Service due to Disability, the
Stock Options/SARs, to the extent outstanding at the time of such Termination of
Service, shall become immediately vested and fully exercisable and may be
exercised by the Director at any time prior to the first to occur of (i) one
year after such Termination of Service or (ii) the expiration date of the Stock
Options/SARs, and shall thereafter expire.
     b. If the Director incurs a Termination of Service due to death, the Stock
Options/SARs, to the extent outstanding at the time of such Termination of
Service, shall become immediately vested and fully exercisable and may be
exercised by the Director’s estate or by a person who acquired the right to
exercise such Stock Options/SARs by bequest or inheritance or otherwise by
reason of the death of the Director at any time prior to the first to occur of
(i) one year after such Termination of Service or (ii) the expiration date of
the Stock Options/SARs, and shall thereafter expire.
     c. If the Director incurs a Termination of Service due to retirement at or
after age 65, the portion of the Stock Options/SARs, if any, which is
exercisable at the time of such Termination of Service may be exercised at any
time prior to the first to occur of (i) three years after such Termination of
Service or (ii) the expiration date of the Stock Options/SARs, and shall
thereafter expire. Any portion of the Stock Options/SARs that is not exercisable
at the time of such Termination of Service due to retirement at or after age 65
shall expire as of such Termination of Service.
     d. If the Director incurs a voluntary Termination of Service by the
Director (other than retirement at or after age 65), the portion of the Stock
Options/SARs, if any, which is

4



--------------------------------------------------------------------------------



 



exercisable at the time of such Termination of Service may be exercised at any
time prior to the first to occur of (i) 30 days after such Termination of
Service or (ii) the expiration date of the Stock Options/SARs, and shall
thereafter expire. Any portion of the Stock Option/SAR that is not exercisable
at the time of such Termination of Service shall expire as of such Termination
of Service.
     e. If the Director incurs a Termination of Service without Cause by ALC
shareholders or by ALC, the portion of the Stock Options/SARs, if any, which is
exercisable at the time of such Termination of Service may be exercised at any
time prior to the first to occur of (i) 90 days after such Termination of
Service or (ii) the expiration date of the Stock Option/SAR, and shall
thereafter expire. Any portion of the Stock Options/SARs that is not exercisable
at the time of such Termination of Service shall expire as of such Termination
of Service. For purposes of this Award Agreement, Cause means, unless otherwise
provided by the Committee, (A) conviction of Director for committing a felony
under federal law or the law of the state in which such action occurred,
(B) dishonesty in the course of fulfilling Director’s employment duties,
(C) willful and deliberate failure on the part of Director to perform his or her
employment duties in any material respect, or (D) prior to a Change in Control,
such other events as shall be determined by the Committee. The Committee shall
have the sole discretion to determine whether “Cause” exists, and its
determination shall be final.
8. Voting Rights; Dividend Equivalents. Prior to the date on which your rights
with respect to Options/SARs have become vested and you exercise such
Options/SARs, you shall not be entitled to exercise any voting rights with
respect to such Options/SARs or any Shares with respect thereto, and shall not
be entitled to receive dividends or other distributions with respect thereto.
9. Non-Transferability of Options/SARs. Unless otherwise provided by the
Committee in its discretion, Options/SARs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of Options/SARs in violation of the
provisions of this Section 9 and Section 9(a) of the Plan shall be void.
10. Adjustment in the Event of Change in Stock. In the event of any change in
corporate capitalization (including, but not limited to, a change in the number
of shares of Common Stock outstanding), such as a stock split or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of ALC, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code), or any partial or complete liquidation of ALC, the
number and kind of shares subject to the Stock Option/SAR and/or the exercise
price per share shall be adjusted by the Board or Committee as the Board or
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of shares subject to the Stock Options/SARs shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.
11. Payment of Transfer Taxes, Fees and Other Expenses. ALC agrees to pay any
and all original issue taxes and stock transfer taxes that may be imposed on the
issuance of Shares acquired pursuant to exercise of the Stock Options/SARs,
together with any and all other fees and expenses necessarily incurred by ALC in
connection therewith.
12. Other Restrictions on Exercisability. The exercise of the Stock Options/SARs
and the delivery of share certificates upon such exercise shall be subject to
the requirement that, if at any

5



--------------------------------------------------------------------------------



 



time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law or (b) the consent or
approval of any government regulatory body is, in the case or (a) or (b),
necessary or desirable as a condition of, or in connection with, such exercise
or the delivery or purchase of shares pursuant thereto, then in any such event
such exercise shall not be effective unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.
13. Taxes and Withholdings. No later than the date of exercise of the Stock
Options/SARs granted hereunder, the Director shall pay to ALC or make
arrangements satisfactory to the Committee regarding payment of any federal,
state and local taxes, and any non-U.S. taxes applicable to the Director, of any
kind required by law to be withheld upon the exercise of such Stock
Options/SARs. In the event that there is withholding tax liability in connection
with the exercise of Options/SARs, you may satisfy, in whole or in part, any
withholding tax liability by having ALC withhold from the number of Shares you
would be entitled to receive pursuant to the exercise of the Options/SARs, a
number of Shares having a Fair Market Value equal to such withholding tax
liability. ALC shall, to the extent permitted or required by law, have the right
to deduct from any payment of any kind otherwise due to the Director federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the exercise of such Stock Options/SARs.
14. Consents and Legends.
     a. Consents. Your rights in respect of the Options/SARs that are subject to
this Award are conditioned on the receipt to the full satisfaction of the
Committee of any required consents that the Committee may reasonably determine
to be necessary or advisable (including, without limitation, your consenting to
ALC’s supplying to any third-party record keeper of the Plan such personal
information as ALC or the Committee deems advisable to administer the Plan).
     b. Legends. ALC may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that ALC or the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under any applicable securities laws). ALC may advise the transfer
agent to place a stop order against any legended Shares.
15. Successors and Assigns of ALC. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of ALC and its
successors and assigns.
16. Committee Discretion. The Committee shall have full and plenary discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
17. Dispute Resolution.
     a. Jurisdiction and Venue. You and ALC irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the Eastern District of
Wisconsin and (ii) the courts of the State of Wisconsin for the purposes of any
suit, action or other proceeding arising out of this Award Agreement or the
Plan. You and ALC agree to commence any such action, suit or proceeding either
in the United States District Court for the Eastern District of Wisconsin or, if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the courts of the State of Wisconsin. You and ALC
further agree that service of any process,

6



--------------------------------------------------------------------------------



 



summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in Wisconsin with respect to any matters to which you have submitted
to jurisdiction in this Section 17(a). You and ALC irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Eastern District of Wisconsin or (B) the courts of
the State of Wisconsin, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
     b. Waiver of Jury Trial. You and ALC hereby waive, to the fullest extent
permitted by applicable law, any right either of you may have to a trial by jury
in respect to any litigation directly or indirectly arising out of, under or in
connection with this Award Agreement or the Plan.
     c. Confidentiality. You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 17, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel or other advisors (provided
that such counsel or other advisors agree not to disclose any such information
other than as necessary to the prosecution or defense of the dispute).
18. Notice. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

         
 
  If to ALC:   Assisted Living Concepts, Inc.
 
      W140 N8981 Lilly Road
 
      Menomonee Falls, WI 53051
 
      Attention: Corporate Secretary
 
       
 
  If to Director:    

     The parties may change the address to which notices under this Award
Agreement shall be sent by providing written notice to the other in the manner
specified above.
19. Headings. Headings are given to the Sections and subsections of this Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.
20. Amendment of this Award Agreement. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate this Award Agreement prospectively or retroactively; provided,
however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective

7



--------------------------------------------------------------------------------



 



without your consent (it being understood, notwithstanding the foregoing
proviso, that this Award Agreement and the Options/SARs shall be subject to the
provisions of Section 7(c) of the Plan).
21. Counterparts. This Award Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as
of the date first written above.

8